          Case 7:18-cr-00614-KMK Document 59 Filed 12/11/19 Page 1 of 1

HAFETZ & NECHELES LLP
ATTORNEYS AT LAW

10 East 40th Street, 48th Floor
NEW YORK, N.Y. 10016
TELEPHONE: (2 I 2) 997-7400
TELECOPIER. (2 I 2) 997-7646
                                        December 11, 2019

Via ECF
Hon. Kenneth M. Karas
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601


               Re: United States v. Goldbrener, et al, 18-cr-614 (KMK)

Dear Judge Karas:


       We write, with the consent of the U.S. Attorney’s Office and all the
defendants, to respectfully request a brief adjournment of the current motion
schedule in the above-captioned case. Most of the defendants are currently in
discussions with the government about possible resolutions to their cases and
all the parties believe that additional time for those discussions would be
helpful towards that end.

       We therefore respectfully propose the following new briefing schedule:

               Defendants’ Motions due: December 24, 2019;

               Government’s Response due: January 24; and

               Defendants’ Replies due: February 4, 2019.



       We respectfully ask that the Court so-order this motion.



                                               Sincerely,

                                                    /s/
                                               Gedalia M. Stern
                                               Counsel for Peretz Klein
cc: All counsel (via ECF).
